Citation Nr: 1529302	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from July 1987 to July 2008.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a March 2015 hearing before the undersigned Veterans Law Judge.  Also in March 2015, the Veteran submitted additional medical evidence in support of his appeal, along with a waiver of initial RO review.  

The issue of entitlement to service connection for residuals of traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends he was exposed to noise on a routine basis during service.  In particular, he contends that when he was stationed in the Philippines, he was responsible for assisting the loading and unloading of aircraft, while the airplanes were running, and that although he was given sponge-type ear plugs, they were inadequate for hearing protection under those circumstances.  He asserts that during this particular assignment he began to hear ringing and swishing sounds in his ears.  

The report of a January 2005 "Hearing Conservation" Form reflects that the Veteran was routinely noise exposed, with steady noise exposure during the course of his duties.  The audiometric data obtained on that date reflect hearing acuity within normal limits, although a slight decrease in decibel readings, reflecting a slight decrease in hearing acuity, between the reference audiogram conducted upon the Veteran's entrance into service and the January 2005 test is shown.  

During an August 2009 VA audiological examination, the Veteran reported experiencing constant, bilateral tinnitus ever since his assignment on the flight line during Operation Enduring Freedom.  His hearing test results from that date were described as clinically normal, without impact upon his occupation.  

Upon review of the entire record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus had its inception during service.  That the Veteran had routine noise exposure during service is established.  His statements regarding the onset of his tinnitus on the flight line have been consistent throughout the record.  Furthermore, the Veteran had a lengthy period of service, encompassing a period of twenty-one years. 

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's credible written statements and hearing testimony that he has experienced tinnitus since service supports this finding.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Review of the record reveals that further evidentiary development is required prior to reaching an informed decision on the Veteran's claim for entitlement to service connection for residuals of traumatic brain injury.  

The Veteran's claim of brain injury is not combat-based; rather he asserts that his brain injury residuals are related to three vehicle accidents he experienced during service:  two car accidents and a motor cycle accident.  He states that he did not receive medical care after the second car accident and the motor cycle accident, however.  The record does not contain any accident reports or other corroboration of these two accidents.  

The first accident is recorded in his service treatment records.  Medical records dated in November 1989 reflect that he was involved in a single car accident where alcohol was a factor.  According to the initial report of treatment, he was the front seat passenger in the car at the time of the accident.  He was transported to the Naval Hospital in Okinawa by ambulance, and then admitted to the hospital for three days.  According to the hospital report, the Veteran had a right frontal forehead contusion and abrasion.  He complained of headache, but denied other neurological symptoms.  Several days later at discharge from the hospital, he was headache free with no neurological symptoms.  The diagnoses recorded upon discharge were of concussion and superficial abrasions and contusions of the face and trunk.  

In November 2007, prior to his discharge from active duty, the Veteran was given a magnetic resonance imaging examination to evaluate his complaints of short term memory loss.  The examination was interpreted as showing no evidence of signal or morphological abnormalities and no evidence of atrophy.  Other brain structures, including sulci, ventricles, basilar cisterns, anterior and posterior circulations, infundibulum, pituitary gland, optic chiasm and nerve, were normal in appearance.  The visualized seventh and cranial nerve VIII complexes, the brainstem, and partially visualized cervical cord were unremarkable.  The interpreting radiologist noted that the only abnormality was mild left maxillary sinus inflammation, with an otherwise unremarkable study.

The Veteran was provided with a VA neurological examination to evaluate his claims of brain injury residuals in June 2009.  The examiner found no current residuals of brain injury and concluded that the Veteran's complaint of memory loss was more likely related to his PTSD and alcohol abuse than to residuals of brain injury.  Review of the report of this examination shows that the examiner was not provided with the Veteran's claims file.  Thus, the examiner was not able to review the reports reflecting the Veteran's hospitalization and treatment following the November 1989 accident, rendering the conclusions reached on examination less than fully-informed.  

Another wrinkle in the claim is that since the June 2009 examination, the Veteran has refined his contentions.  He now asserts that he experiences headaches as a residual of brain injury.  Careful review of his service treatment records does not reveal a pattern or particular complaints of headaches, although he did experience a post-anesthesia headache following an epidural anesthetic administered when he had a circumcision procedure.  He was treated with a blood patch and the headache resolved.  Review of his post-service treatment records also does not reveal a pattern of headaches or a diagnosis involving headaches.  Nevertheless, he testified during the hearing on appeal that he believes headaches are a residual of brain injury during service.  

Recently-submitted VA treatment records reflect a 2012 notation of multifactorial mild executive dysfunction and a 2013 diagnosis of postconcussion syndrome, following an evaluation by the polytrauma/traumatic brain injury clinic.  During the headache evaluation, computer use and dehydration were identified as triggers for his headaches.  He was prescribed medication for headaches, and given speech therapy and occupational therapy.  The record reflects extensive diagnostic testing and therapy aimed at coping with his difficulties.  It does not contain a nexus opinion to service, however, although the Veteran's history of concussion during the 1989 automobile accident is repeated throughout.

Given these factors, the Board is of the opinion that further medical opinion is required.  

As the Veteran continues to receive VA medical care, his VA records should be updated for the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since March 2015 for inclusion in the claims file.

2.  The Veteran should be afforded another VA neurological examination to determine whether it is more, less, or equally likely that he has current residuals of brain injury and/or concussion during service.  The claims folder, including the Veteran's service treatment records, and the recent evaluations by the VA's polytrauma clinic, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete rationale for all opinions expressed, to include discussion of factors such as the length of time between the 1989 concussion and the 2013 diagnosis of postconcussion syndrome, the post-accident findings, generally-accepted medical knowledge of concussions and headaches, and the Veteran's current symptoms.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


